                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                  Plaintiff,                    )
                                                )
            vs.                                 )          Case No. 4:18CR00970 JAR
                                                )
TARAS WALLACE,                                  )
                                                )
                  Defendant.                    )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Nannette A. Baker (ECF No. 67). On June 24, 2019, Defendant Wallace filed

a Motion to Suppress Evidence (ECF No. 37). An evidentiary hearing was held on September

25, 2019. Magistrate Judge Baker recommends the Court deny Defendant’s Motion to Suppress

Evidence.

       Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge Nannette A. Baker, who filed a Report and Recommendation on January 13, 2020 (ECF No.

67). Defendant Wallace filed objections to the Report and Recommendation on January 27, 2020

(ECF No. 68), and the Government thereafter filed a Response in Opposition to Defendant’s

Objections on February 10, 2020 (ECF No. 69). Defendant Wallace states that he objects to

several conclusions drawn by Magistrate Judge Baker, but the facts, as found, support the

conclusions of the Magistrate Judge. The Court finds that the Magistrate Judge’s conclusions are

supported by the evidence, and Defendant Wallace’s objections are not persuasive.

       The Magistrate Judge recommends that the Motion to Suppress Evidence be denied. After

de novo review of this matter, this Court adopts the Magistrate Judge’s recommendation.

                                               1
       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of the United States

Magistrate Judge [67] is SUSTAINED, ADOPTED, AND INCORPORATED herein.

       IT IS FURTHER ORDERED that the Motion to Suppress Evidence [37] is DENIED.

       IT IS FURTHER ORDERED that this case is scheduled for Jury Trial on March 23,

2020 at 9:00 a.m.

       Dated this 14th day of February, 2020.




                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                                2
